Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 February 2021 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: At ¶ [0032] of the Specification as filed (¶ [0049] of the Publication), reference is made to an element 70 in FIG. 6; however the noted figure has no such element number.
Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities: An extra period appears at the end of the claim.
Claim 22 is objected to because of the following informalities: The term “plural” is misspelled as “fplural.”
Claim 28 is objected to because of the following informalities: An extra period appears at the end of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	With regard to Claim 28, it is unclear as to which of the mix-assisting means or the nozzle is intended to be able to twist circumferentially.  The instant Specification suggests it is the means for assisting with mixing, specifically a flow diverter, which is intended (see Specification as filed at ¶ [0032], Publication at ¶ [0049]).  Accordingly, for purposes of examination, Claim 28 is understood to require a flow diverter that can twist circumferentially as the mixing means.  Claims 29-36 are similarly rejected to the extent they depend from Claim 28 and do not resolve the noted ambiguity.  Claims 37-38 are noted as resolving the noted as sufficiently clarifying the noted ambiguity for the purposes of examination.
	With regard to Claim 39, the claim recites “the paints” in the paragraph describing a flow diverter.  There is not antecedent basis for this term.  For purposes of examination, the claim is understood to refer to the plural foam components.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claims 17-25 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,893,486 to F. D. Wasmire (“Wasmire”) in view of US 4,060,572 to M. Widmann (“Widmann”) and US 2005/0023296 to F. C. Bien (“Bien”).
	With regard to Claims 17, 19, 25, and 39, Wasmire teaches a low-pressure system for mixing and applying plural foam components comprising a handheld applicator configured for 
Wasmire teaches aeration of the combined components in order to facilitate thorough additional mixing via a helical/spiral mixing element (see Abstract; Col. 1, Lns. 10-15; Col. 5, Lns. 5-9; Col. 6, Lns. 6-10).  Wasmire does not expressly teach a sieve as claimed.  Widmann is similarly directed to a multi-component low-pressure foaming apparatus, and teaches inclusion of a sieve to develop turbulence in a foaming chamber located upstream of a helical element in order to obtain uniform foaming (see Abstract; Col. 1, Lns. 53-54; Col. 2, Lns. 56-58; Col. 3, Lns. 33-37).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a sieve in tandem with the injected air and foam components as claimed in the device of Wasmire, in order to form a churning pocket for improved foaming uniformity as taught by Widmann.
Wasmire does not particularly limit the manner in which foam components are provided to the mixing and spraying device therein; however the reference does not expressly teach a volumetric metering device, heated hoses, and pre-heaters as claimed.  Bien is directed to 
With regard to Claim 18, the system of Wasmire as modified by Widmann features all of the claimed elements in the claimed configuration understood to render the claimed mixing properties.
With regard to Claim 20, Wasmire teaches an air compressor (se Col. 4, Lns. 8-21).
With regard to Claims 21-22 Wasmire teaches non-pressurized containers in fluidic communication with the conduits for the materials (see FIG. 2).  Wasmire also remarks on the desirability of storing larger amounts of components for dispensing (see Col. 4, Lns. 35-37).  Bien teaches a configuration wherein materials are pumped from drums and delivered to a spray gun (see FIG. 1; ¶¶ [0030]-[0031]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the drum-fed configuration of Bien into the system of Wasmire in order to have access to larger quantities of material as desired.
With regard to Claims 23-24, Wasmire teaches dispensing plural component foams comprising polyurethanes and polyisocyanates (see Col. 4, Lns. 22-37).
3.	Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wasmire in view of Widmann and Bien as applied to Claim 17, and further in view of US 2015/0360853 to M. Nicmanis (“Nicmanis”).
With regard to Claims 26-27, Wasmire teaches dynamic mixing in the nozzle cavity; however the reference does not teach a movable flow diverter as claimed.  Nicmanis is similarly directed to a foam dispensing device, and teaches inclusion of loose foam enhancing elements for improved mixing of gas (see Abstract; FIG. 2; ¶¶ [0117], [0196]-[0202]).  According to Nicmanis, varying the geometry of the elements can yield tailored foam properties (see ¶ [0118]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a diversity of foam enhancing elements in the cavity of Wasmire in order to obtain foam with desired properties as taught by Nicmanis.
4.	Claims 28-38 are rejected under 35 U.S.C. 103 as being unpatentable over Wasmire in view of Widmann, Bien, Nicmanis.
	With regard to Claims 28, 30, and 36-38, Wasmire teaches a low-pressure system for mixing and applying plural foam components comprising a handheld applicator configured for mixing the components and directing a stream thereof to a surface wherein the applicator comprises a barrel, a handle mounted thereto, a mixing nozzle mounted to the barrel, and a flow diverter having a spiral and elongated diverter body (see Abstract; FIGs. 1-2; Col. 3, Lns. 1-20; Col. 4, Lns. 22-27; Col. 5, Lns. 14-16 and 26-30).  According to Wasmire, a pair of fluid conduits extend through the barrel in alignment with the mixing nozzle, a rotatable valve mounted to the barrel controls opening and closing of the of the conduits with regard to the mixing nozzle, and a gas conduit for providing a continuous stream of gas is connected to the mixing nozzle (see FIGs. 1-2; Col. 3, Lns. 39-44; Col. 5, Lns. 14-30).  The valve of Wasmire is considered tantamount to the claimed trigger element.  The system can be configured to operate within the claimed pressure range (see Col. 5, Lns. 26-30).

Wasmire does not particularly limit the manner in which foam components are provided to the mixing and spraying device therein; however the reference does not expressly teach a volumetric metering device, heated hoses, and pre-heaters as claimed.  Bien is directed to systems for delivering multi-component coating materials to a spray applicator, and teaches metering of components via a proportioning pump, primary and secondary heaters for the pump system, and heated hoses in order to control the ratio of combined components (see Abstract; FIG. 1; ¶¶ [0003], [0024], [0045]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated metering and heating elements as claimed in the system of Wasmire to improve control over the ratio of combined components, as taught by Bien.
	Wasmire teaches dynamic mixing in the nozzle cavity; however the reference does not teach a movable flow diverter as claimed.  Nicmanis is similarly directed to a foam dispensing device, and teaches inclusion of loose foam enhancing elements for improved mixing of gas (see 
With regard to Claim 29, the system of Wasmire as modified by Widmann features all of the claimed elements in the claimed configuration understood to render the claimed mixing properties.
With regard to Claim 31, Wasmire teaches an air compressor (se Col. 4, Lns. 8-21).
With regard to Claims 32-33 Wasmire teaches non-pressurized containers in fluidic communication with the conduits for the materials (see FIG. 2).  Wasmire also remarks on the desirability of storing larger amounts of components for dispensing (see Col. 4, Lns. 35-37).  Bien teaches a configuration wherein materials are pumped from drums and delivered to a spray gun (see FIG. 1; ¶¶ [0030]-[0031]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the drum-fed configuration of Bien into the system of Wasmire in order to have access to larger quantities of material as desired.
With regard to Claims 34-35, Wasmire teaches dispensing plural component foams comprising polyurethanes and polyisocyanates (see Col. 4, Lns. 22-37).
Response to Arguments
	Applicant’s arguments and affidavit filed 04 August 2021 have been fully considered but are moot in view of the new grounds of rejection presented herein in response to the claims as amended.  Accordingly, new grounds of rejection have been presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Michael P. Rodriguez/Primary Examiner, Art Unit 1715